 

--------------------------------------------------------------------------------

Exhibit 10.1
 


LINE OF CREDIT AGREEMENT


This Line of Credit Agreement (this “Agreement”), effective as of September 16,
2011, is entered into by and between Helix Wind, Corp., a Nevada corporation
(“Borrower”), and Tonaquint, Inc. a Utah corporation (“Lender”).


A.           Borrower desires to obtain from Lender a line of credit (the “Line
of Credit”) under which loan advances may from time to time be extended to
Borrower in order to fund its operations (the “Loan”);


B.           Lender has agreed to make the Loan to Borrower upon the inducement
and representation that Borrower shall have its wholly owned subsidiary Helix
Wind, Inc., a Nevada corporation (the “Guarantor”) guarantee Borrower’s
obligations to Lender under the Loan Documents (as defined below) and/or arising
in connection with the Loan and to execute and deliver to Lender the Guarantor
Documents (as defined below); and


C.           The parties hereto desire to enter into this Agreement to set forth
the obligations of each party with respect to the advancement and repayment of
funds advanced from Lender to Borrower.


NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants and promises of the parties set forth herein, Borrower agrees to
borrow from Lender, and Lender agrees to extend to Borrower the Line of Credit
according to the following terms and conditions:
 
1.           Credit Terms.


1.1.           Line of Credit.


1.1.1.           Amount; Term. Subject to the terms and conditions of this
Agreement, Lender hereby agrees to provide the Line of Credit to Borrower and to
make advances to Borrower from time to time, in Lender’s sole discretion, not to
exceed the aggregate principal amount of $120,000.00 (the “Maximum Loan
Amount”). Subject to the terms and conditions of this Agreement, including, but
not limited to this Section 1.1.1, Lender may in its sole discretion advance
Draws (as defined below) up to the Maximum Loan Amount under the Line of Credit
beginning on the date of this Agreement and ending on the earlier of the
termination of this Agreement or the cancellation of the Line of Credit by
Lender pursuant to the terms set forth herein.


1.1.2.           Convertible Promissory Note. All amounts outstanding under the
Line of Credit shall be repaid to Lender pursuant to the terms and conditions
set forth in that certain Convertible Promissory Note substantially in the form
attached hereto as Exhibit A (the “Note”), which Note Borrower shall execute and
deliver to Lender concurrently with the execution of this Agreement. Pursuant to
the terms of the Note, all outstanding amounts thereunder shall be convertible
into shares of Borrower’s common stock (the “Shares”).


1.1.3.           Judgment by Confession. Together with the execution of this
Agreement, Borrower shall execute and deliver to Lender a Judgment by Confession
substantially in the form attached hereto as Exhibit B (the “Confession”).


 
1

--------------------------------------------------------------------------------

 




1.1.4.           Security Agreement.  Borrower shall further execute and deliver
to Lender a Security Agreement substantially in the form attached hereto as
Exhibit C (the “Security Agreement”).


1.1.5.           Guarantor Documents.  As a condition to Lender making the Loan
to Borrower, Borrower shall cause Guarantor to execute and deliver to Lender a
Guaranty substantially in the form attached hereto as Exhibit D (the
“Guaranty”), a Security Agreement substantially in the form attached hereto as
Exhibit E (the “Guarantor Security Agreement”), a Judgment by Confession
substantially in the form attached hereto as Exhibit F (the “Guarantor
Confession”), and a Secretary’s Certificate setting forth the resolutions of the
Guarantor approving the execution and delivery of the Guaranty, Guarantor
Security Agreement, and Guarantor Confession and the transactions contemplated
thereby and therein substantially in the form attached hereto as Exhibit G  (the
“Guarantor Certificate”)(the Guaranty, the Guarantor Security Agreement, the
Guarantor Confession and the Guarantor Certificate shall together be referred to
herein sometimes as the “Guarantor Documents”). 


1.2.           Requests. Borrower shall notify Lender of any desired Draw on the
Loan. Each request shall be made in writing to Lender and shall be accompanied
by the documentation required by Section 3.1 below (each a “Draw Request”).
Provided that Lender approves a Draw Request, which Lender may approve or reject
in Lender’s sole discretion, Lender shall have seven (7) days from the date of
Lender’s receipt of the Draw Request in which to fund all or any portion of the
requested amount, as determined in Lender’s sole discretion. Each Draw funded by
Lender shall be funded in the form of a check or electronic transfer of funds to
Borrower’s account. Both Borrower and Lender shall keep a record of the date
(each a “Draw Request Date”) and amount of each Draw on Exhibit H attached
hereto. For the avoidance of doubt, Lender shall not be obligated to fund all or
any portion of any Draw Request hereunder and may reject or fund a lesser amount
of any Draw Request by Borrower in its sole discretion.  Any rejection of a Draw
Request or funding of a lesser amount of a Draw Request shall have no effect on
any subsequent Draw Request.


2.           Representations and Warranties. Borrower makes the following
representations and warranties to Lender, which representations and warranties
shall survive the execution of this Agreement and shall continue in full force
and effect until the full and final payment, satisfaction and discharge, of all
obligations of Borrower to Lender subject to this Agreement and the other Loan
Documents.
 
2.1.           Legal Status. Borrower is a corporation duly organized, validly
existing and in good standing under the laws of the State of Nevada and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted.  Borrower is duly qualified as a foreign corporation to do
business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect.  Borrower has registered its stock under
Section 12(g) of the Securities and Exchange Act of 1934, as amended (the “1934
Act”), and is obligated to file reports pursuant to Section 13 or Section 15(d)
of the 1934 Act.   Borrower has taken no action designed to terminate, or which
to its knowledge is likely to have the effect of, terminating the registration
of its common stock (“Common Stock”) under the 1934 Act, nor has Borrower
received any notification that the United States Securities and Exchange
Commission (the “SEC”) is contemplating terminating such
registration.  Borrower’s Common Stock is quoted for trading on any of (a) NYSE
Amex, (b) New York Stock Exchange, (c) the Nasdaq Global Market, (d) the Nasdaq
Capital Market, or (e) the Nasdaq OTC Bulletin Board (each, a “Principal Trading
Market”).  Borrower has received no notice, either oral or written, with respect
to the continued eligibility of the Common Stock for quotation on the Principal
Trading Market, and Borrower has maintained all requirements on its part for the
continuation of such quotation. Borrower has not, in the twelve (12) months
preceding the date hereof, received notice from the Principal Trading Market on
which the Common Stock is or has been listed or quoted to the effect that
Borrower is not in compliance with the listing or maintenance requirements of
such Principal Trading Market. Borrower is, and has no reason to believe that it
will not in the foreseeable future continue to be, in compliance with all such
listing and maintenance requirements.


 
2

--------------------------------------------------------------------------------

 




2.2.           Authorization and Validity. This Agreement, the Note, the
Confession, the Security Agreement, the Guarantor Documents, and each instrument
and other document required hereby or at any time hereafter delivered to Lender
in connection herewith (collectively, the “Loan Documents”), have been duly
authorized, and upon their execution and delivery in accordance with the
provisions hereof will constitute legal, valid and binding agreements and
obligations of Borrower, Guarantor, or the party that executes the same,
enforceable in accordance with their respective terms.


2.3.           No Violation. The execution, delivery and performance by Borrower
of each of the Loan Documents does not violate any provision of any law or
regulation, or result in any breach of or default under any contract,
obligation, indenture or other instrument to which Borrower is a party or by
which Borrower may be bound. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the stockholders of Borrower are required to be obtained
by Borrower for the issuance of the Shares to Lender as contemplated by this
Agreement, except such authorizations, approvals and consents that have been
obtained.


2.4.           Rights of Others Affecting the Transactions. There are no
preemptive rights of any stockholder of Borrower, as such, to acquire the
Shares.  No other party has a currently exercisable right of first refusal which
would be applicable to any or all of the transactions contemplated by the Loan
Documents.


2.5.           Authorized Shares.


2.5.1.           Other than as set forth in Borrower’s filings with the SEC (its
“SEC Documents”), there are no outstanding securities which are convertible into
or exchangeable for shares of Common Stock, whether such conversion is currently
exercisable or exercisable only upon some future date or the occurrence of some
event in the future.


2.5.2.           All issued and outstanding shares of Common Stock have been
duly authorized and validly issued and are fully paid and non-assessable.  After
considering all other commitments that may require the issuance of Common Stock,
Borrower has sufficient authorized and unissued shares of Common Stock as may be
necessary to effect the issuance of the Shares pursuant to the terms of the Note
as if the Note were fully converted.


 
3

--------------------------------------------------------------------------------

 




2.5.3.           The Shares have been duly authorized by all necessary corporate
action on the part of Borrower, and, when issued on conversion of, or in payment
of interest on the Note in accordance with its terms, will have been duly and
validly issued, fully paid and non-assessable, free from all taxes, liens,
claims, pledges, mortgages, restrictions, obligations, security interests and
encumbrances of any kind, nature and description, and will not cause Lender to
incur personal liability by reason of being a holder of the Note.


2.6.           Filings; Financial Statements. None of Borrower’s SEC Documents
contained, at the time they were filed, any untrue statement of a material fact
or omitted to state any material fact required to be stated therein or necessary
to make the statements made therein, in light of the circumstances under which
they were made, not misleading.  Borrower has filed all reports, schedules,
forms, statements and other documents required to be filed by Borrower with the
SEC under the 1934 Act on a timely basis or has received a valid extension of
such time of filing and has filed any such SEC Document prior to the expiration
of any such extension.  As of their respective dates, the financial statements
of Borrower included in Borrower’s SEC Documents complied as to form in all
material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto.  Such financial
statements have been prepared in accordance with generally accepted accounting
principles, consistently applied (“GAAP”), during the periods involved (except
(i) as may be otherwise indicated in such financial statements or the notes
thereto, or (ii) in the case of unaudited interim statements, to the extent they
may exclude footnotes or may be condensed or summary statements) and fairly
present in all material respects the financial position of Borrower as of the
dates thereof and the results of its operations and cash flows for the periods
then ended (subject, in the case of unaudited statements, to normal year-end
audit adjustments).


2.7.           Absence of Certain Changes. Since June 30, 2011 (the “Last
Audited Date”), there has been no Material Adverse Effect (as defined below),
except as disclosed in Borrower’s SEC Documents. Since the Last Audited Date,
except as provided in Borrower’s SEC Documents, Borrower has not (i) incurred or
become subject to any material liabilities (absolute or contingent) except
liabilities incurred in the ordinary course of business consistent with past
practices; (ii) discharged or satisfied any material lien or encumbrance or paid
any material obligation or liability (absolute or contingent), other than
current liabilities paid in the ordinary course of business consistent with past
practices; (iii) declared or made any payment or distribution of cash or other
property to stockholders with respect to its capital stock, or purchased or
redeemed, or made any agreements to purchase or redeem, any shares of its
capital stock; (iv) sold, assigned or transferred any other material tangible
assets, or canceled any material debts owed to Borrower by any third party or
material claims of Borrower against any third party, except in the ordinary
course of business consistent with past practices; (v) waived any rights of
material value, whether or not in the ordinary course of business, or suffered
the loss of any material amount of existing business; (vi) made any increases in
employee compensation, except in the ordinary course of business consistent with
past practices; or (vii) experienced any material problems with labor or
management in connection with the terms and conditions of their employment. For
purposes hereof, “Material Adverse Effect” means an event or combination of
events, which individually or in the aggregate, would reasonably be expected to
(a) adversely affect the legality, validity or enforceability of the Shares or
any of the Loan Documents, (b)  have or result in a material adverse effect on
the results of operations, assets, or financial condition of Borrower and its
subsidiaries, taken as a whole, or (c) adversely impair Borrower’s ability to
perform fully on a timely basis its material obligations under any of the Loan
Documents or the transactions contemplated thereby.


 
4

--------------------------------------------------------------------------------

 




2.8.           Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of Borrower, threatened against or affecting Borrower or Guarantor
before or by any governmental authority or non-governmental department,
commission, board, bureau, agency or instrumentality or any other Person,
wherein an unfavorable decision, ruling or finding would have a Material Adverse
Effect or which would adversely affect the validity or enforceability of, or the
authority or ability of Borrower or Guarantor, as the case may be, to perform
its obligations under, any of the Loan Documents, except as disclosed in
Borrower’s or Guarantor’s SEC Documents.  Borrower is not aware of any valid
basis for any such claim that (either individually or in the aggregate with all
other such events and circumstances) could reasonably be expected to have a
Material Adverse Effect. There are no outstanding or unsatisfied judgments,
orders, decrees, writs, injunctions or stipulations to which Borrower or
Guarantor is a party or by which it or any of its properties is bound, that
involve the transaction contemplated herein or that, alone or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.


2.9.           Absence of Events of Default. Neither Borrower nor any of its
subsidiaries, including, without limitation, Guarantor,  is in violation of or
in default with respect to (i) its certificate of incorporation or by-laws or
other organizational documents, each as currently in effect, or any material
judgment, order, writ, decree, statute, rule or regulation applicable to such
entity; or (ii) any material mortgage, indenture, agreement, instrument or
contract to which such entity is a party or by which it or any of its properties
or assets are bound (nor is there any waiver in effect which, if not in effect,
would result in such a violation or default), except such breach or default
which would not have or result in a Material Adverse Effect.


2.10.           Absence of Certain Borrower Control Person Actions of Events.
Other than as set forth in Borrower’s SEC Documents, none of the following has
occurred during the past five (5) years with respect to a director, executive
officer, promoter, and such other Persons as may be deemed in control of
Borrower pursuant to Rule 405 under the Securities Exchange Act of 1933, as
amended (the “1933 Act”) or Section 20 of the 1934 Act (a “Borrower Control
Person”):


2.10.1.                      A petition under the federal bankruptcy laws or any
state insolvency law was filed by or against, or a receiver, fiscal agent or
similar officer was appointed by a court for, the business or property of such
Borrower Control Person, or any partnership in which he or she was a general
partner at or within two years before the time of such filing, or any
corporation or business association of which he or she was an executive officer
at or within two years before the time of such filing;


2.10.2.                      Such Borrower Control Person was convicted in a
criminal proceeding or is a named subject of a pending criminal proceeding
(excluding traffic violations and other minor offenses);


 
5

--------------------------------------------------------------------------------

 




2.10.3.                      Such Borrower Control Person was the subject of any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any court of competent jurisdiction, permanently or temporarily enjoining him or
her from, or otherwise limiting, the following activities:


2.10.3.1.                      acting, as an investment advisor, underwriter,
broker or dealer in securities, or as an affiliated Person, director or employee
of any investment company, bank, savings and loan association or insurance
company, as a futures commission merchant, introducing broker, commodity trading
advisor, commodity pool operator, floor broker, any other Person regulated by
the Commodity Futures Trading Commission (“CFTC”) or engaging in or continuing
any conduct or practice in connection with such activity;


2.10.3.2.                      engaging in any type of business practice; or


2.10.3.3.                      engaging in any activity in connection with the
purchase or sale of any security or commodity or in connection with any
violation of federal or state securities laws or federal commodities laws;


2.10.4.                      Such Borrower Control Person was the subject of any
order, judgment or decree, not subsequently reversed, suspended or vacated, of
any federal or state authority barring, suspending or otherwise limiting for
more than 60 days the right of such Borrower Control Person to engage in any
activity described in subsection (3) immediately above, or to be associated with
Persons engaged in any such activity; or


2.10.5.                      Such Borrower Control Person was found by a court
of competent jurisdiction in a civil action or by the CFTC or SEC to have
violated any federal or state securities law, and the judgment in such civil
action or finding by the CFTC or SEC has not been subsequently reversed,
suspended, or vacated.


2.11.           No Undisclosed Liabilities or Events. Neither Borrower nor
Guarantor has liabilities or obligations other than those disclosed in the Loan
Documents or Borrower’s or Guarantor’s, as the case may be, SEC Documents or
those incurred in the ordinary course of Borrower’s or Guarantor’s business
since the Last Audited Date, or which individually or in the aggregate, do not
or would not have a Material Adverse Effect.  No event or circumstance has
occurred or exists with respect to Borrower’s or Guarantor’s or their respective
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by Borrower or Guarantor but
which has not been so publicly announced or disclosed.  There are no proposals
currently under consideration or currently anticipated to be under consideration
by Borrower’s Board of Directors or the executive officers of Borrower which
proposal would (i) change the Certificate of Incorporation or Bylaws of
Borrower, each as currently in effect, with or without stockholder approval,
which change would reduce or otherwise adversely affect the rights and powers of
the stockholders of the Common Stock or (ii) materially or substantially change
the business, assets or capital of Borrower, including its interests in
subsidiaries.


 
6

--------------------------------------------------------------------------------

 




2.12.           No Integrated Offering. Neither Borrower nor any of its
Affiliates, including, without limitation, Guarantor, nor any Person acting on
its or their behalf has, directly or indirectly, made any offer or sales of any
security or solicited any offers to buy any security under circumstances that
would eliminate the availability of the exemption from registration under
Regulation D in connection with issuance of the Note as contemplated hereby.


2.13.           Dilution. Each of Borrower and its executive officers and
directors is aware that the number of shares issuable on conversion of the Note
may have a dilutive effect on the ownership interests of the other stockholders
(and Persons having the right to become stockholders) of Borrower.  Borrower
specifically acknowledges that its obligations to issue the Shares upon
conversion of the Note are binding upon Borrower and enforceable regardless of
the dilution such issuance may have on the ownership interests of other
stockholders of Borrower, and Borrower will honor such obligations, including
honoring every Notice of Conversion (as contemplated by the Note), unless
Borrower is subject to an injunction (which injunction was not sought by
Borrower) prohibiting Borrower from doing so.


2.14.           Fees to Brokers, Placement Agents and Others. Borrower has taken
no action which would give rise to any claim by any Person for brokerage
commission, placement agent or finder’s fees or similar payments by Lender
relating to this Agreement or the transactions contemplated hereby.  Except for
such fees arising as a result of any agreement or arrangement entered into by
Lender without the knowledge of Borrower (a “Lender’s Fee”), Lender shall have
no obligation with respect to such fees or with respect to any claims made by or
on behalf of other Persons for fees of a type contemplated in this subsection
that may be due in connection with the transactions contemplated
hereby.  Borrower shall indemnify and hold harmless each of Lender, its
employees, officers, directors, agents, and partners, and their respective
Affiliates, from and against all claims, losses, damages, costs (including the
costs of preparation and attorney’s fees) and expenses suffered in respect of
any such claimed or existing fees (other than a Lender’s Fee).


2.15.           Disclosure. All information relating to or concerning Borrower
and Guarantor set forth in the Loan Documents or in Borrower’s and Guarantor’s
public filings with the SEC or otherwise provided by or on behalf of Borrower
and Guarantor to Lender, is true and correct in all material respects and
neither Borrower nor Guarantor has omitted to state any material fact necessary
in order to make the statements made, in light of the circumstances under which
they were made, not misleading.  No event or circumstance has occurred or exists
with respect to Borrower or its business, properties, prospects, operations or
financial conditions, which under applicable law, rule or regulation, requires
public disclosure or announcement by Borrower.


2.16.           Confirmation. Borrower agrees that, if, to the knowledge of
Borrower, any events occur or circumstances exist prior to the advancement of
any Draw to Borrower which would make any of Borrower’s representations or
warranties set forth herein materially untrue or materially inaccurate as of
such date, Borrower shall immediately notify Lender in writing prior to such
date of such fact, specifying which representation, warranty or covenant is
affected and the reasons therefor.


 
7

--------------------------------------------------------------------------------

 




2.17.           Title. Borrower and its subsidiaries, if applicable, own and
have good and marketable title in fee simple absolute to, or a valid leasehold
interest in, all their respective real properties and good title to their other
respective assets and properties, subject to no liens except as have been
disclosed to Lender.


2.18.           Intellectual Property.


2.18.1.                      Ownership. Borrower and Guarantor each owns or
possesses or can obtain on commercially reasonable terms sufficient legal rights
to all patents, trademarks, service marks, trade names, copyrights, trade
secrets, licenses (software or otherwise), information, processes and similar
proprietary rights (“Intellectual Property”) necessary to the business of
Borrower and Guarantor as presently conducted, the lack of which could
reasonably be expected to have a Material Adverse Effect.  Except for agreements
with its own employees or consultants, standard end-user license agreements,
support/maintenance agreements and agreements entered in the ordinary course of
Borrower’s and Guarantor’s business, all of which have been made available for
review by Lender, there are no outstanding options, licenses or agreements
relating to the Intellectual Property, and neither Borrower nor Guarantor is
bound by or a party to any options, licenses or agreements with respect to the
Intellectual Property of any other Person.  Neither Borrower nor Guarantor has
received any written communication alleging that either Borrower or Guarantor
has violated or, by conducting its business as currently conducted, would
violate any of the Intellectual Property of any other Person, nor is Borrower
aware of any basis therefor.  Neither Borrower nor Guarantor is obligated to
make any payments by way of royalties, fees or otherwise to any owner or
licensor of or claimant to any Intellectual Property with respect to the use
thereof in connection with the present conduct of its business other than in the
ordinary course of its business.  There are no agreements, understandings,
instruments, contracts, judgments, orders or decrees to which Borrower or
Guarantor is a party or by which it is bound which involve indemnification by
Borrower or Guarantor  with respect to infringements of Intellectual Property,
other than in the ordinary course of its business.


2.18.2.                      No Breach by Employees. Borrower is not aware that
any of its employees is obligated under any contract or other agreement, or
subject to any judgment, decree or order of any court or administrative agency,
that would materially interfere with the use of his or her efforts to promote
the interests of Borrower or that would conflict with Borrower’s business as
presently conducted.  Neither the execution nor delivery of this Agreement, nor
the carrying on of Borrower business by the employees of Borrower, nor the
conduct of Borrower’s business as presently conducted, will, to Borrower
knowledge, conflict with or result in a breach of the terms, conditions or
provisions of, or constitute a default under, any contract, covenant or
instrument under which any such employee is now obligated.  Borrower does not
believe it is or will be necessary to use any inventions of any of its employees
made prior to their employment by Borrower of which it is aware.


2.19.           No Subordination. There is no agreement, indenture, contract or
instrument to which Borrower or any of its subsidiaries is a party or by which
Borrower or any of its subsidiaries may be bound that requires the subordination
in right of payment of any of Borrower’s obligations subject to this Agreement
or any other obligation of Borrower.


 
8

--------------------------------------------------------------------------------

 




2.20.           Other Obligations. As of the effective date of this Agreement,
Borrower is not in default on any obligation for borrowed money, any purchase
money obligation or any other material lease, commitment, contract instrument or
obligation.


2.21.           Full disclosure. There is no fact known to Borrower or that
Borrower should know after having made all reasonable inquiries (other than
conditions known to the public generally or as disclosed in Borrower’s SEC
Documents) that has not been disclosed in writing to Lender that would
reasonably be expected to have or result in a Material Adverse Effect.


3.           Conditions. Each and every Draw Request by Borrower under the Line
of Credit (each a “Draw”) is subject to the fulfillment to Lender’s satisfaction
of all of the following conditions, and subject to Lender’s approval pursuant to
Section 3.3 below:
 
3.1.           Documentation. Lender shall have received (or waived its right to
receive), in form and substance satisfactory to Lender, each of the following,
duly executed:
 
3.1.1.           This Agreement and each other instrument or document required
hereby;
 
3.1.2.           An updated Exhibit H to this Agreement, reflecting the amounts
requested for the applicable Draw and each prior Draw, duly executed;
 
3.1.3.           A copy of resolutions of Borrower authorizing the execution,
delivery and performance of this Agreement and each other Loan Document;
 
3.1.4.           A certificate in form satisfactory to Lender certifying
Borrower’s compliance with Section 3.2  below; and
 
3.1.5.           Such other documents as Lender may reasonably require.
 
3.2.           Compliance. The representations and warranties contained herein,
in the Note, and in each of the other Loan Documents shall be true on and as of
the date of the signing of this Agreement and on the date of each Draw, with the
same effect as though such representations and warranties had been made on and
as of each such date, and on each such date, no Event of Default (as defined in
the Note), and no condition, event or act which with the giving of notice or the
passage of time or both would constitute such an Event of Default or that would
trigger anti-dilution protection or other adjustments to the Conversion Price
(as defined in the Note), shall have occurred or shall exist.
 
3.3.           Lender Approval.  Lender shall have approved, in Lender’s sole
and absolute discretion, such Draw, the amount of such Draw, and Borrower’s
compliance with Section 3.1 and Section 3.2 above.
 
4.           Affirmative Covenants. Borrower covenants that Borrower shall,
unless Lender otherwise consents in writing:


4.1.           Punctual Payments. Punctually pay all principal, interest, fees
or other liabilities due under the Note or any other Loan Document at the times
and place and in the manner specified therein, and immediately upon demand by
Lender, the amount by which the outstanding principal balance of any credit
subject hereto at any time exceeds any limitation on borrowings applicable
thereto.


 
9

--------------------------------------------------------------------------------

 




4.2.           Notice to Lender. Promptly (but in no event more than ten (10)
days after the occurrence of each such event or matter) give written notice to
Lender in reasonable detail of: (a) the occurrence of any Event of Default, or
any condition, event or act which with the giving of notice or the passage of
time or both would constitute an Event of Default, or (b) any litigation pending
or threatened against Borrower with a claim in excess of $10,000.00.


4.3.           Accounting Records. Keep and cause each subsidiary, including,
without limitation, Guarantor, to keep adequate records and books of account, in
which complete entries will be made in accordance with GAAP consistently
applied, reflecting all financial transactions of Borrower, and such
subsidiaries, including, without limitation, Guarantor, and in which, for each
fiscal year, all proper reserves for depreciation, depletion, obsolescence,
amortization, taxes, bad debts and other purposes in connection with its
business shall be made.


4.4.           Filings. From the date hereof until the date that is six (6)
months after all the Shares either have been sold by Lender, or may permanently
be sold by Lender without any restrictions pursuant to Rule 144, (the
“Registration Period”), Borrower shall timely make all filings required to be
made by it under the 1933 Act, the 1934 Act, Rule 144 or any United States state
securities laws and regulations thereof applicable to Borrower or by the rules
and regulations of the Principal Trading Market, and such reports shall conform
to the requirement of the applicable laws, regulations and government agencies,
and, unless such filing is publicly available on the SEC’s EDGAR system (via the
SEC’s web site at no additional charge), Borrower shall provide, upon written
request, a copy thereof to Lender promptly after such filing.  Borrower shall
furnish to Lender, upon written request, so long as Lender owns the Note or
Common Stock, promptly upon request, (1) a written statement by Borrower that it
has complied with the reporting requirements of Rule 144, the 1933 Act and the
1934 Act, (2) a copy of the most recent annual or quarterly report of Borrower
and such other reports and documents so filed by Borrower, and (3) such other
information as may be reasonably requested to permit Lender to sell such
securities pursuant to Rule 144 without registration.


4.5.           Reporting Status. So long as Lender beneficially owns the Note or
any Common Stock and for at least twenty (20) trading days thereafter, Borrower
shall file all reports required to be filed with the SEC pursuant to Section 13
or 15(d) of the 1934 Act, shall take all reasonable action under its control to
ensure that adequate current public information with respect to Borrower, as
required in accordance with Rule 144(c)(2) of the 1933 Act, is publicly
available, and shall not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would permit such termination.


4.6.           Listing. Borrower’s Common Stock shall be listed or quoted for
trading on any of (a) NYSE Amex, (b) New York Stock Exchange, (c) the Nasdaq
Global Market, (d) the Nasdaq Capital Market, or (e) the Nasdaq OTC Bulletin
Board. Borrower shall promptly secure the listing of all of the Shares upon each
national securities exchange and automated quotation system, if any, upon which
the Common Stock is then listed (subject to official notice of issuance) and
shall maintain such listing of all securities from time to time issuable under
the terms of the Loan Documents.  Borrower will comply in all material respects
with Borrower’s reporting, filing and other obligations under the by-laws or
rules of the Principal Trading Market and/or the Financial Industry Regulatory
Authority, Inc. (“FINRA”) or any successor thereto, as the case may be,
applicable to it at least through the date which is sixty (60) days after the
later of the date on which (1) the Note has been fully converted, or (2) the
Note has been paid in full.


 
10

--------------------------------------------------------------------------------

 




4.7.           Publicity, Filings, Releases, Etc. Each of the parties agrees
that it will not disseminate any information relating to the Loan Documents or
the transactions contemplated thereby, including issuing any press releases,
holding any press conferences or other forums, or filing any reports
(collectively, “Publicity”), without giving the other party reasonable advance
notice and an opportunity to comment on the contents thereof.  Neither party
will include in any such Publicity any statement or statements or other material
to which the other party reasonably objects, unless in the reasonable opinion of
counsel to the party proposing such statement, such statement is legally
required to be included.  In furtherance of the foregoing, Borrower will provide
to Lender’s counsel drafts of the applicable text of the first filing of a
current report on Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K
(or equivalent SB forms), as the case may be, intended to be made with the SEC
which refers to the Loan Documents or the transactions contemplated thereby as
soon as practicable (but at least two (2) trading days before such filing will
be made) and will not include in such filing (or any other filing filed before
then) any statement or statements or other material to which the other party
reasonably objects, unless in the reasonable opinion of counsel to the party
proposing such statement, such statement is legally required to be
included.  Notwithstanding the foregoing, each of the parties hereby consents to
the inclusion of the text of the Loan Documents in filings made with the SEC
(but any descriptive text accompanying or part of such filing shall be subject
to the other provisions of this subsection).  Notwithstanding, but subject to,
the foregoing provisions of this provision, Borrower will, within four business
days after the execution hereof, promptly issue a press release and file a
current report on Form 8-K or, if appropriate, a quarterly or annual report on
the appropriate form, describing the terms of the transactions contemplated by
the Loan Documents in the form required by the 1934 Act and approved by Lender
and attaching the material Loan Documents as exhibits to such filing.


4.8.           FINRA Rule 5110. In the event the Corporate Financing Rule 5110
(“FINRA Rule 5110”) of FINRA is or becomes applicable to the transactions
contemplated by the Loan Documents or to the sale by a holder of any the Note or
the Shares, then Borrower shall, to the extent required by such rule, timely
make any filings and cooperate with any broker or selling stockholder in respect
of any consents, authorizations or approvals that may be necessary for FINRA to
timely and expeditiously permit the holder to sell such Shares.


4.9.           Corporate Existence. Borrower shall (a) do all things necessary
to preserve and keep in full force and effect its corporate existence,
including, without limitation, all licenses or similar qualifications required
by it to engage in its business in all jurisdictions in which it is as of the
date hereof so engaged, (b) continue to engage in business of the same general
type as conducted as of the date hereof, and (c) continue to conduct its
business substantially as now conducted or as otherwise permitted hereunder.


4.10.           Taxes. Borrower shall pay and discharge promptly when due all
taxes, assessments and governmental charges or levies imposed upon it or upon
its income or profits or in respect of its property before the same shall become
delinquent or in default, which, if unpaid, might reasonably be expected to give
rise to liens or charges upon such properties or any part thereof, unless, in
each case, the validity or amount thereof is being contested in good faith by
appropriate proceedings and Borrower has maintained adequate reserves with
respect thereto in accordance with GAAP.


 
11

--------------------------------------------------------------------------------

 




4.11.           Compliance. Borrower shall comply in all material respects with
all federal, state and local laws and regulations, orders, judgments, decrees,
injunctions, rules, regulations, permits, licenses, authorizations and
requirements applicable to it (collectively, “Requirements”) of all governmental
bodies, departments, commissions, boards, companies or associations insuring the
premises, courts, authorities, officials or officers which are applicable to
Borrower, its business, operations, or any of its properties, except where the
failure to so comply would not have a Material Adverse Effect on Borrower or any
of its properties; provided, however, that nothing provided herein shall prevent
Borrower from contesting in good faith the validity or the application of any
Requirements.


4.12.           Performance of Obligations. Borrower shall, and shall cause
Guarantor to,  promptly and in a timely fashion perform and honor all demands,
notices, requests and obligations that exist or may arise under the Loan
Documents.


4.13.           Authorized Shares. Borrower shall take all action reasonably
necessary to at all times have authorized, and reserved for the purpose of
issuance, such number of shares of Common Stock as shall be necessary to effect
the full conversion of the Note multiplied by 1.5 (the “Share Reserve”). If at
any time the Share Reserve is insufficient to effect the full conversion of the
Note, Borrower shall immediately increase the Share Reserve accordingly. If
Borrower does not have sufficient authorized and unissued shares of Common Stock
available to increase the Share Reserve, Borrower shall call and hold a special
meeting of the stockholders within thirty days of such occurrence, for the sole
purpose of increasing the number of shares authorized. Borrower’s management
shall recommend to Borrower’s stockholders to vote in favor of increasing the
number of authorized shares of Common Stock.  Management shall also vote all of
its shares in favor of increasing the number of authorized shares of Common
Stock.


4.14.           Investor Information. Upon written request, Borrower shall
promptly furnish Lender with the names and other identifying information of each
party with which Borrower has completed a financing transaction including,
without limitation, any Person or entity to whom Borrower has issued or sold any
debt, equity, option, warrant or other security of any kind during the five year
period immediately preceding the request.


5.           Negative Covenants. Borrower further covenants that, so long as
Lender remains committed to extend credit to Borrower pursuant hereto, or any
liabilities (whether direct or contingent, liquidated or unliquidated) of
Borrower to Lender under any of the Loan Documents remain outstanding, and until
payment in full of all obligations of Borrower subject hereto, Borrower will not
without Lender’s prior written consent:


5.1.           Other Indebtedness. Create, incur, assume or permit to exist any
new indebtedness or liabilities resulting from borrowings, loans or advances, or
a series of borrowings, loans or advances, whether secured or unsecured, matured
or unmatured, liquidated or unliquidated, joint or several, except liabilities
of Borrower to Lender.


 
12

--------------------------------------------------------------------------------

 




5.2.           Pledge of Assets. Mortgage, pledge, grant, encumber, or permit to
exist a security interest in, or lien upon, all or any portion of any of
Borrower’s assets, except any of the foregoing in favor of Lender.


5.3.           Guaranties. Guaranty or become liable in any way as surety,
endorser (other than as endorser of negotiable instruments for deposit or
collection in the ordinary course of business), accommodation endorser or
otherwise for, nor pledge or hypothecate any of Borrower’s assets as security
for, any liabilities or obligations of any other Person or entity, except any of
the foregoing in favor of Lender.


5.4.           Certain Transactions. Enter into any transaction, including,
without limitation, any purchase, sale, lease or exchange of property or the
rendering of any service, with any Affiliate of Borrower, or amend or modify any
agreement related to any of the foregoing, except on terms that are no less
favorable, in any material respect, than those obtainable from any Person or
entity who is not an Affiliate of Borrower.


5.5.           Additional Financings. Sell equity, warrants, convertible notes
or other instruments convertible into or exchangeable for Common Stock, equity
or equity-like instruments to any Person or entity other than Lender or
undertake any financing transaction.


5.6.           3(a)(9) and 3(a)(10) Transactions. Settle any debt for Common
Stock with any other party which may rely on, be based upon or be structured in
accordance with Sections 3(a)(9) or 3(a)(10) of the 1933 Act.


5.7.           Existing Securities. Arrange or facilitate the sale or exchange
of any existing securities of Borrower, including without limitation warrants,
options, convertible debt instruments, or other securities convertible into or
exchangeable for shares of Common Stock or other equity of Borrower (“Existing
Securities”), held by any party other than Lender. Borrower further covenants
not to enter into any debt settlement agreement or similar agreement or
arrangement with any party other than Lender to settle or exchange Existing
Securities for shares of Common Stock or other equity of Borrower.


6.           Lender Covenants.


6.1.           Transfer Restrictions. Lender acknowledges that (1) the Shares
may not be transferred until (A) the registration statement is filed and deemed
effective, or (B) Lender shall have delivered to Borrower an opinion of counsel,
reasonably satisfactory in form, scope and substance to Borrower, to the effect
that the Note and Shares to be sold or transferred may be sold or transferred
pursuant to an exemption from such registration; and (2) any sale of the Shares
made in reliance on Rule 144 may be made only in accordance with the terms of
such rule and further, if such rule is not applicable, any resale of such Shares
under circumstances in which the seller, or the Person through whom the sale is
made, may be deemed to be an underwriter, as that term is used in the 1933 Act,
may require compliance with some other exemption under the 1933 Act or the rules
and regulations of the SEC thereunder.


6.2.           Restrictive Legend. Lender acknowledges and agrees that, until
such time as the relevant Shares have been registered under the 1933 Act, and
may be sold in accordance with the effective registration statement, or until
such Shares can otherwise be sold without restriction, whichever is earlier, the
certificates and other instruments representing any of the Shares shall bear a
restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Shares):


 
13

--------------------------------------------------------------------------------

 




THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


6.3.           Confession. Lender agrees it will not file the Confession unless
and until an Event of Default has occurred; provided, however, that upon such an
Event of Default, Lender shall be entitled to immediately file such Confession
in an ex parte fashion.


7.           Transfer Agent Instructions.


7.1.           No Contrary Instructions. Borrower warrants that, with respect to
the Note and the Shares, other than the stop transfer instructions to give
effect to Section 5.1 hereof, it will give its transfer agent (the “Transfer
Agent”) no instructions inconsistent with instructions to issue Common Stock
from time to time upon conversion of the Note in such amounts as specified from
time to time by Borrower to the Transfer Agent, bearing the restrictive legend
specified in Section 5.2 of this Agreement prior to registration of the Shares
under the 1933 Act, registered in the name of Lender or its nominee and in such
denominations to be specified by the holder in connection therewith.  Except as
so provided, the Shares shall otherwise be freely transferable on the books and
records of Borrower as and to the extent provided in this Agreement and the
other Loan Documents.  Nothing in this Section shall affect in any way Lender’s
obligations and agreement to comply with all applicable securities laws upon
resale of the Shares or the Note.  If Lender provides Borrower with an opinion
of counsel reasonably satisfactory to Borrower that registration of a resale by
Lender of any of the Shares or the Note is not required under the 1933 Act or
upon request from a holder while an applicable registration statement is
effective, Borrower shall permit the transfer of the Shares or the Note and, in
the case of the Shares, as may be applicable, use its best efforts to cause the
Transfer Agent to promptly electronically transmit to the holder via the
Depository Trust Company (“DTC”) Fast Automated Securities Transfer program such
Shares.  Borrower specifically represents that, as of the date hereof and as of
each subsequent Draw Request Date, (i) Borrower’s Transfer Agent is (a)
participating in the DTC program, (b) is DWAC eligible, and (ii) Borrower is not
aware of any plans of the Transfer Agent to terminate such DTC participation or
DWAC eligibility.  While any holder holds Shares or the Note, Borrower shall at
all times maintain a transfer agent which participates in the DTC program and is
DWAC eligible, and Borrower will not appoint any transfer agent which does not
both participate in the DTC program and maintain DWAC
eligibility.  Nevertheless, in the event the Transfer Agent is not participating
in the DTC/DWAC program or the Shares are not otherwise transferable via the
DTC/DWAC program, then Borrower shall instruct the Transfer Agent to issue one
or more certificates for Common Stock without legend in such name and in such
denominations as specified by Lender.  In the event Borrower’s transfer agent is
not DWAC eligible on any conversion date, and consequently Borrower issues
Shares pursuant to a Notice of Conversion in certificated rather than electronic
form, then in such event if the closing bid price of the Common Stock on the
Principal Trading Market is lower on the date of delivery of the certificates to
Lender than on the conversion date, such difference in the closing bid prices,
multiplied by the number of Shares shall be added to the principal balance of
the Note.


 
14

--------------------------------------------------------------------------------

 




7.2.           Failure to Deliver Shares.


7.2.1.           Borrower understands that a delay in the delivery of Shares
beyond the relevant Delivery Date (as defined in the Note) could result in
economic loss to the holder.  As compensation to the holder for such loss, in
addition to any other available remedies at law or equity, Borrower agrees to
pay late payments to the holder for late delivery of the Shares in accordance
with the following schedule (where “No. Business Days Late” is defined as the
number of trading days beyond two (2) trading days after the Delivery Date):


No. Business Days Late
Late Payment for Each $10,000 of
Principal or Interest Being Converted
   
1
$100
2
$200
3
$300
4
$400
5
$500
6
$600
7
$700
8
$800
9
$900
10
$1,000
>10
$1,000 + $200 for
 
each Business Day
 
Late beyond 10 days



The amount of any payments incurred under this Section 6.2 shall be
automatically added to the principal balance of the Note and Borrower shall pay
any such payments in immediately available funds upon demand. Nothing herein
shall limit the holder’s right to pursue actual damages for Borrower’s failure
to issue and deliver the Shares to the holder within a reasonable
time.  Furthermore, in addition to any other remedies which may be available to
a holder, in the event that Borrower fails for any reason to effect delivery of
such Shares within two (2) trading days after the Delivery Date, the holder will
be entitled to revoke the relevant Notice of Conversion by delivering a notice
to such effect to Borrower prior to the holder’s receipt of the relevant Shares,
whereupon Borrower and the holder shall each be restored to their respective
positions immediately prior to delivery of such Notice of Conversion; provided,
however, that any payments contemplated by this Section 7.2 which have accrued
through the date of such revocation notice shall remain due and owing to the
holder notwithstanding such revocation.


 
15

--------------------------------------------------------------------------------

 




7.2.2.           If, by the tenth trading day after the relevant Delivery Date,
Borrower fails for any reason to deliver the Shares, but at any time after the
Delivery Date, the holder purchases, in an arm’s-length open market transaction
or otherwise, shares of Common Stock (the “Covering Shares”) in order to make
delivery in satisfaction of a sale of Common Stock by the holder (the “Sold
Shares”), which delivery such holder anticipated to make using the shares to be
issued upon such conversion or exercise (a “Buy-In”), the holder shall have the
right to require Borrower to pay to the holder, in addition to and not in lieu
of  the amounts contemplated in other provisions of the Loan Documents,
including, but not limited to, the provisions of the immediately preceding
Section 7.2.1, the Buy-In Adjustment Amount (as defined hereafter).  The “Buy-In
Adjustment Amount” is the amount equal to the number of Sold Shares multiplied
by the excess, if any, of (1) the holder’s total purchase price per share
(including brokerage commissions, if any) for the Covering Shares over (2) the
net proceeds per share (after brokerage commissions, if any) received by the
holder from the sale of the Sold Shares.  Borrower shall pay the Buy-In
Adjustment Amount to the holder in immediately available funds immediately upon
demand by the holder.  By way of illustration and not in limitation of the
foregoing, if the holder purchases shares of Common Stock having a total
purchase price (including brokerage commissions) of $11,000 to cover a Buy-In
with respect to shares of Common Stock it sold for net proceeds of $10,000, the
Buy-In Adjustment Amount which Borrower will be required to pay to the holder
will be $1,000.


7.3.           Fees. Borrower shall assume any fees or charges of the Transfer
Agent or Borrower’s counsel regarding (i) the removal of a legend or stop
transfer instructions with respect to the Shares or the Note, and (ii) the
issuance of certificates or DTC registration to or in the name of the holder or
the holder’s designee or to a transferee as contemplated by an effective
registration statement.  Notwithstanding the foregoing, it shall be the holder’s
responsibility to obtain all needed formal requirements (specifically: medallion
guarantee and prospectus delivery compliance) in connection with any electronic
issuance of shares of Common Stock.


7.4.           Bankruptcy of Borrower. The holder of the Note shall be entitled
to exercise its conversion privilege with respect to such Note, as the case may
be, notwithstanding the commencement of any case under 11 U.S.C. §101 etseq.
(the “Bankruptcy Code”).  In the event Borrower is a debtor under the Bankruptcy
Code, Borrower hereby waives, to the fullest extent permitted, any rights to
relief it may have under 11 U.S.C. §362 in respect of such holder’s exercise
privilege.  Borrower hereby waives, to the fullest extent permitted, any rights
to relief it may have under 11 U.S.C. §362 in respect of the conversion of such
Note. Borrower agrees, without cost or expense to such holder, to take or to
consent to any and all action necessary to effectuate relief under 11 U.S.C.
§362.


8.           Term. Other than Sections 2, 4, 5, 6, 7, 8, 9, 10, and 11, each of
which shall survive the termination of this Agreement, the term of this
Agreement shall begin on the date hereof and shall conclude on March__, 2012
(the “Initial Term”), unless terminated earlier in Lender’s sole and absolute
discretion (i) upon the occurrence of an Event of Default (ii) upon fifteen (15)
days’ advance written notice to Borrower of Lender’s intention to terminate this
Agreement. Subsequent to the expiration of the Initial Term, Lender may, in its
sole discretion, elect to extend the term of this Agreement, in which case it
shall continue in full force and effect upon the same terms and conditions until
cancelled by Lender upon fifteen (15) days’ advance written notice to Borrower
of Lender’s intention to terminate this Agreement.


 
16

--------------------------------------------------------------------------------

 




9.           Indemnification. Borrower agrees to defend, indemnify and forever
hold harmless Lender and its officers, directors, members, managers, employees,
and agents, and any Person acting on behalf of any of the foregoing (the “Lender
Parties”) from and against any losses, claims, damages, liabilities or expenses
incurred (collectively, “Damages”), joint or several, and any action in respect
thereof to which the Lender, its partners, Affiliates, officers, directors,
employees, subsidiaries and duly authorized agents, and any such Lender control
Person becomes subject, resulting from, arising out of or relating to any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of Borrower contained in this Agreement,
as such Damages are incurred.  The Lender Parties with the right to be
indemnified under this Section (the “Indemnified Parties”) shall have the right
to defend any such action or proceeding with attorneys of their own selection,
and Borrower shall be solely responsible for all costs and expenses related
thereto.  If the Indemnified Parties opt not to retain their own counsel,
Borrower shall defend any such action or proceeding with attorneys of its
choosing at its sole cost and expense, provided that such attorneys have been
pre-approved by the Indemnified Parties, which approval shall not be
unreasonably withheld, and provided further that Borrower may not settle any
such action or proceeding without first obtaining the written consent of the
Indemnified Parties.


10.           Specific Performance. Borrower and Lender acknowledge and agree
that irreparable damage would occur in the event that any provision of this
Agreement or any of the other Loan Documents were not performed in accordance
with its specific terms or were otherwise breached.  It is accordingly agreed
that the parties (including any holder) shall be entitled to an injunction or
injunctions, without (except as specified below) the necessity to post a bond,
to prevent or cure breaches of the provisions of this Agreement or such other
Loan Document and to enforce specifically the terms and provisions hereof or
thereof, this being in addition to any other remedy to which any of them may be
entitled by law or equity; provided, however, that Borrower, upon receipt of a
Notice of Conversion, may not fail or refuse to deliver the stock certificates
and the related legal opinions, if any, or if there is a claim for a breach by
Borrower of any other provision of this Agreement or any of the other Loan
Documents, Borrower shall not raise as a legal defense any claim that the holder
or anyone associated or affiliated with the holder has violated any provision
hereof or any other Loan Document or has engaged in any violation of law or any
other claim or defense, unless Borrower has first posted a bond for one hundred
fifty percent (150%) of the principal amount and, if relevant, then obtained a
court order specifically directing it not to deliver such stock certificates to
the holder. The proceeds of such bond shall be payable to the holder to the
extent that the holder obtains judgment or its defense is recognized.  Such bond
shall remain in effect until the completion of the relevant proceeding and, if
the holder appeals therefrom, until all such appeals are exhausted.  This
provision is deemed incorporated by reference into each of the Loan Documents as
if set forth therein in full.


11.           Ownership Limitation. If at any time after the date hereof, Lender
shall or would receive Shares in payment of all or any portion of the
Outstanding Balance (as defined in the Note) or upon conversion of the Note, so
that the Lender would, together with the other shares of Common Stock held by it
or its Affiliates (as defined below), own or beneficially own by virtue of such
action or receipt of additional Shares a number of shares of Common Stock
exceeding 9.99% of the number of shares of the Borrower’s Common Stock
outstanding on such date (the “9.99% Cap”), the Borrower shall not be obligated
and shall not issue to Lender Shares of its Common Stock which would exceed the
9.99% Cap, but only until such time as the 9.99% Cap would no longer be exceeded
by any such receipt of shares of Common Stock by the Lender.  The foregoing
limitations are enforceable, unconditional and non-waivable and shall apply to
all Affiliates and assigns of the Lender.  For purposes hereof, the term
“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person. “Person” means any living person or
any entity, such as, but not necessarily limited to, a corporation, partnership
or trust.


 
17

--------------------------------------------------------------------------------

 




12.           Miscellaneous.


12.1.           No Waiver. No delay, failure or discontinuance of Lender in
exercising any right, power or remedy under any of the Loan Documents shall
affect or operate as a waiver of such right, power or remedy; nor shall any
single or partial exercise of any such right, power or remedy preclude, waive or
otherwise affect any other or further exercise thereof or the exercise of any
other right, power or remedy. Any waiver, permit, consent or approval of any
kind by Lender of any breach of or default under any of the Loan Documents must
be in writing and shall be effective only to the extent set forth in such
writing.


12.2.           Entire Agreement; Amendment. This Agreement, the Note and the
other Loan Documents constitute the entire agreement between Borrower and Lender
with respect to each credit subject hereto and supersede all prior negotiations,
communications, discussions and correspondence concerning the subject matter
hereof. This Agreement may be amended or modified only in writing signed by each
party hereto.


12.3.           Time. Time is of the essence of each and every provision of this
Agreement and each other of the Loan Documents.


12.4.           Notices. All notices, requests and demands which any party is
required or may desire to give to any other party under any provision of this
Agreement must be in writing delivered to each party at the following address:


If to Borrower:


Helix Wind, Corp.
Attn: Chief Executive Officer
1848 Commercial Street
San Diego, California  92113


If to Lender:


Tonaquint, Inc.
Attn: John M. Fife
303 East Wacker Drive, Suite 1200
Chicago, Illinois  60601


 
18

--------------------------------------------------------------------------------

 




with a copy to (which shall not constitute notice):


CARMAN LEHNHOF ISRAELSEN LLP
Attn: Jonathan K. Hansen
4626 N. 300 W., Suite 160
Provo, Utah 84604


or to such other address as any party may designate by written notice to all
other parties. Each such notice, request and demand shall be deemed given or
made as follows: (a) if sent by hand delivery, upon delivery; (b) if sent by
mail, upon the earlier of the date of receipt or three (3) days after deposit in
the U.S. mail, first class and postage prepaid; and (c) if sent by facsimile
transmission or electronic mail, upon receipt.


12.5.           Successors, Assignment. This Agreement shall be binding upon and
inure to the benefit of the heirs, executors, administrators, legal
representatives, successors and assigns of the parties; provided, however, that
Borrower may not assign or transfer its interest hereunder without Lender’s
prior written consent, which may be withheld in Lender’s sole and absolute
discretion. Lender reserves the right to sell, assign, transfer, negotiate or
grant participations in all or any part of, or any interest in, Lender’s rights
and benefits under each of the Loan Documents. In connection therewith, Lender
may disclose all documents and information that Lender now has or may hereafter
acquire relating to any credit subject hereto, Borrower or its business, or any
collateral required hereunder.


12.6.           No Third Party Beneficiaries. This Agreement is made and entered
into for the sole protection and benefit of the parties hereto and their
respective permitted successors and assigns, and no other Person shall be a
third-party beneficiary of, or have any direct or indirect cause of action or
claim in connection with, this Agreement or any other of the Loan Documents to
which it is not a party.


12.7.           Severability of Provisions. If any part of this Agreement is
construed to be in violation of any law, such part shall be modified to achieve
the objective of the parties to the fullest extent permitted by law and the
balance of this Agreement shall remain in full force and effect.


12.8.           Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signing parties had signed the same
document.  All counterparts shall be construed together and constitute the same
instrument.  The exchange of copies of this Agreement and of signature pages by
facsimile transmission or other electronic transmission (including email) shall
constitute effective execution and delivery of this Agreement as to the parties
and may be used in lieu of the original Agreement for all purposes.  Signatures
of the parties transmitted by facsimile transmission or other electronic
transmission (including email) shall be deemed to be their original signatures
for all purposes.


12.9.           Attorneys’ Fees. In the event of any action at law or in equity
to enforce or interpret the terms of this Agreement or any of the other Loan
Documents, the Prevailing Party (as defined hereafter) shall be entitled to
reasonable attorneys’ fees, court costs and collection costs in addition to any
other relief to which such party may be entitled.  “Prevailing Party” shall mean
the party in any litigation or enforcement action that prevails in the highest
number of final rulings, counts or judgments adjudicated by a court of competent
jurisdiction.


 
19

--------------------------------------------------------------------------------

 




12.10.           Governing Law; Venue. This Agreement and all actions arising
out of or in connection with this Agreement shall be governed by and construed
in accordance with the laws of the State of Utah, without regard to the
conflicts of law provisions of the State of Utah or of any other state.  With
respect to any disputes arising out of or related to this Agreement, the parties
consent to the exclusive jurisdiction of, and venue in, the state courts in Utah
(or in the event of exclusive federal jurisdiction, the United States District
Court, District of Utah) and hereby waive, to the maximum extent permitted by
law, any objection, including any objection based on forum non conveniens, to
the bringing of any such proceeding in such jurisdiction or to any claim that
such venue of the suite, action or proceeding is improper.
 
12.11.           Construction of Language. The language of this Agreement shall
be construed according to its fair meaning, and not strictly for or against
either party. All words in this Agreement refer to whatever number or gender the
context requires. Headings are for reference purposes only and do not control.


12.12.           Further Assurances. Borrower agrees to execute and deliver, or
cause to be executed and delivered, all such documents and instruments and shall
take, or cause to be taken all such further or other actions as are reasonably
necessary or desirable upon the request of Lender to more fully effectuate the
purposes and intent of this Agreement.




[Remainder of page intentionally left blank]


 
20

--------------------------------------------------------------------------------

 




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first written above.


Exhibits


Exhibit A – Convertible Promissory Note
Exhibit B – Judgment by Confession
Exhibit C – Security Agreement
Exhibit D – Guaranty
Exhibit E – Guarantor Security Agreement
Exhibit F – Guarantor Confession
Exhibit G – Guarantor Certificate
Exhibit H – Draw Record






 

 
LENDER:


TONAQUINT. INC.




By: /s/ John M. Fife                        
      John M. Fife, President




BORROWER:


HELIX WIND, CORP.




By:   /s/ Kevin Claudio                            
Name:  Kevin Claudio
Title:  Chief Financial Officer

 
                                                                           


[Signature page to Line of Credit Agreement]
 


 
21

--------------------------------------------------------------------------------

 




EXHIBIT A


CONVERTIBLE PROMISSORY NOTE
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT B


JUDGMENT BY CONFESSION
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT C


SECURITY AGREEMENT
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D


GUARANTY
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT E


GUARANTOR SECURITY AGREEMENT
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 






EXHIBIT F


GUARANTOR CONFESSION
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 






EXHIBIT G


GUARANTOR CERTIFICATE
 
 
 
 
 
 
 
 
 
 

 
 
 

--------------------------------------------------------------------------------

 




EXHIBIT H




 
Date of Draw
Amount of Draw
Signature of Lender
Signature of Borrower
                                                                               


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------